DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on March 8, 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on March 8, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 9697928 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 22, 24, 26, 30-33, 35, and 41-52 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a sensor cable automated assembly method of a cable including a generally flat and wide body, the sensor cable automated assembly method comprising: providing a cable comprising an emitter wire, a drain line, and a detector wire, wherein the drain line is arranged between the emitter wire and the detector wire; detecting a registration feature of the cable that is asymmetrical about a central axis of the cable, the registration feature being usable to identify a relative location of at least the emitter wire or the detector wire within the cable; and positioning the emitter wire relative to a plurality of contacts of an optical sensor circuit according to the registration feature (claim 30).  The above stated claim limitations are not taught or suggested by the prior art of reference and therefore claims 22, 24, 26, 30-33, 35, and 41-52.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
March 13, 2021